In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ȱ
                                   ȱ
No.ȱ16Ȭ1216ȱ
UNITEDȱSTATESȱOFȱAMERICA,ȱ
                                                    PlaintiffȬAppellee,ȱ

                                  v.ȱ

FRANKLINȱBROWN,ȱ
                                                DefendantȬAppellant.ȱ
                     ____________________ȱ

         AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱCourtȱforȱtheȱ
           NorthernȱDistrictȱofȱIllinois,ȱEasternȱDivision.ȱ
              No.ȱ09ȱCRȱ671ȱ—ȱJamesȱB.ȱZagel,ȱJudge.ȱ
                     ____________________ȱ

    ARGUEDȱAUGUSTȱ9,ȱ2016ȱ—ȱDECIDEDȱSEPTEMBERȱ8,ȱ2016ȱ
                     ____________________ȱ

    BeforeȱBAUER,ȱPOSNER,ȱandȱSYKES,ȱCircuitȱJudges.ȱ
    BAUER,ȱCircuitȱJudge.ȱFranklinȱBrownȱseeksȱtoȱreduceȱhisȱ
292Ȭmonthȱ drugȬdistributionȱ sentenceȱ basedȱ onȱ theȱ retroacȬ
tiveȱapplicationȱofȱAmendmentȱ782ȱtoȱtheȱfederalȱsentencingȱ
guidelines.ȱSeeȱ18ȱU.S.C.ȱ§ȱ3582(c).ȱTheȱdistrictȱcourtȱdeniedȱ
theȱmotion,ȱdeterminingȱthatȱBrown’sȱoffenseȱlevelȱwasȱunȬ
affectedȱbyȱtheȱamendment.ȱWeȱaffirm.ȱ
2ȱ                                                         No.ȱ16Ȭ1216ȱ

    Betweenȱ2003ȱandȱ2008,ȱBrownȱpurchasedȱandȱdistributȬ
edȱmillionsȱofȱdollar’sȱworthȱofȱcocaineȱinȱtheȱChicagoȱarea.ȱ
Unitedȱ Statesȱ v.ȱ Brown,ȱ 726ȱF.3dȱ 993,ȱ 995ȱ (7thȱCir.ȱ 2013).ȱ Heȱ
eventuallyȱwasȱarrestedȱbyȱfederalȱauthoritiesȱandȱconvictedȱ
byȱaȱjuryȱofȱconspiringȱtoȱdistributeȱatȱleastȱfiveȱkilogramsȱofȱ
cocaine,ȱ seeȱ 21ȱ U.S.C.ȱ §§ȱ 846,ȱ 841(a)(1).ȱ Brown,ȱ 726ȱF.3dȱ
atȱ995–96.ȱ
    Atȱsentencingȱtheȱpartiesȱdisputedȱtheȱquantityȱofȱcocaineȱ
forȱ whichȱ Brownȱ wasȱ responsible.ȱ Brownȱ arguedȱ thatȱ heȱ
shouldȱ beȱ heldȱ responsibleȱ onlyȱ forȱ fiveȱ kilograms,ȱ asȱ theȱ
juryȱhadȱfound,ȱbecause,ȱheȱasserted,ȱthatȱwasȱtheȱmaximumȱ
establishedȱ byȱ reliableȱ evidence.ȱ Theȱ governmentȱ soughtȱ toȱ
holdȱhimȱresponsibleȱforȱnearlyȱ3000ȱkilograms,ȱbasedȱonȱtheȱ
trialȱ testimonyȱ ofȱ threeȱ cooperatingȱ witnessesȱ aboutȱ theȱ
numberȱ ofȱ Brown’sȱ transactionsȱ andȱ theȱ volumeȱ ofȱ drugsȱ
soldȱinȱeach.ȱTheȱdistrictȱcourtȱdeterminedȱwithoutȱelaboraȬ
tionȱ thatȱ 150ȱ kilogramsȱ wereȱ “withinȱ theȱ zoneȱ ofȱ thisȱ deȬ
fendant’sȱ responsibility,”ȱ andȱ thatȱ thisȱ quantityȱ hadȱ beenȱ
“provenȱandȱprobablyȱprovenȱtwiceȱover.”ȱTheȱquantityȱcorȬ
respondedȱtoȱaȱbaseȱoffenseȱlevelȱofȱ38—theȱtopȱbaseȱoffenseȱ
levelȱ providedȱ inȱ theȱ drugȱ quantityȱ table.ȱ Seeȱ U.S.S.G.ȱ
§ȱ2D1.1(c)(1)ȱ (2011)ȱ (baseȱ offenseȱ levelȱ ofȱ 38ȱ appliesȱ toȱ
“150ȱKGȱ orȱ moreȱ ofȱ Cocaine”).ȱ Theȱ courtȱ added,ȱ “Iȱ thinkȱ ifȱ
weȱ hadȱ aȱ levelȱ 40ȱ orȱ aȱ levelȱ 42ȱ onȱ topȱ ofȱ that,ȱ itȱ probablyȱ
makesȱ thatȱ figure,ȱ too.”ȱ Combinedȱ withȱ aȱ criminalȱ historyȱ
categoryȱofȱIII,ȱBrown’sȱtotalȱoffenseȱlevelȱofȱ38ȱ(heȱreceivedȱ
noȱ adjustments)ȱ yieldedȱ aȱ guidelinesȱ rangeȱ ofȱ 292ȱ toȱ 360ȱ
months.ȱ Theȱ courtȱ sentencedȱ himȱ toȱ theȱ bottomȱ ofȱ thatȱ
range.ȱ Brownȱ appealedȱ hisȱ conviction—butȱ notȱ theȱ court’sȱ
drugȱquantityȱcalculation—andȱweȱaffirmed.ȱBrown,ȱ726ȱF.3dȱ
993.ȱ
No.ȱ16Ȭ1216ȱ                                                        3

   Threeȱyearsȱafterȱheȱwasȱsentenced,ȱBrownȱfiledȱaȱmotionȱ
underȱ 18ȱ U.S.C.ȱ §ȱ3582(c)(2)ȱ toȱ reduceȱ hisȱ sentenceȱ underȱ
Amendmentȱ782.ȱThatȱamendmentȱraisedȱtheȱamountȱofȱcoȬ
caineȱnecessaryȱtoȱqualifyȱforȱaȱbaseȱoffenseȱlevelȱofȱ38ȱfromȱ
150ȱ kilogramsȱ toȱ 450ȱ kilograms.ȱ SeeȱU.S.S.G.ȱ §ȱ1B1.10(d)ȱ &ȱ
Supp.ȱ toȱ App.ȱ C,ȱ amends.ȱ782,ȱ 788ȱ (2014).ȱ Theȱ governmentȱ
maintainedȱ thatȱ Brown’sȱ baseȱ offenseȱ levelȱ wasȱ unchangedȱ
byȱtheȱamendmentȱbecauseȱheȱwasȱresponsibleȱforȱwellȱoverȱ
450ȱkilogramsȱ basedȱ onȱ witnessȱ testimonyȱ aboutȱ hisȱ drugȱ
transactions.ȱ Inȱ replyȱ Brownȱ notedȱ thatȱ theȱ courtȱ hadȱ notȱ
foundȱ himȱ accountableȱ forȱ aȱ quantityȱ moreȱ specificȱ thanȱ
150ȱkilogramsȱ orȱ moreȱ ofȱ cocaine,ȱ andȱ askedȱ theȱ courtȱ toȱ
makeȱaȱfindingȱaboutȱtheȱactualȱdrugȱweightȱinȱorderȱtoȱdeȬ
termineȱwhetherȱheȱqualifiedȱforȱaȱsentenceȱreductionȱunderȱ
Amendmentȱ782.ȱIfȱtheȱcourtȱfoundȱhimȱresponsibleȱforȱlessȱ
thanȱ450ȱkilograms,ȱtheȱamendedȱguidelineȱrangeȱwouldȱbeȱ
235ȱtoȱ293ȱmonthsȱ(downȱfromȱ292ȱtoȱ360)ȱandȱBrownȱaskedȱ
theȱcourtȱtoȱresentenceȱhimȱtoȱtheȱ240ȱmonthȱstatutoryȱminȬ
imum.ȱ
    TheȱdistrictȱcourtȱdeclinedȱtoȱdisturbȱitsȱguidelineȱcalcuȬ
lationȱandȱdeniedȱtheȱmotion:ȱȱ
       TheȱproblemȱforȱBrownȱisȱthatȱhisȱoffenseȱlevelȱ
       isȱnot,ȱandȱhasȱnot,ȱbeenȱlowered.ȱHeȱhasȱanȱofȬ
       fenseȱ levelȱ ofȱ 38,ȱ andȱ thisȱ levelȱ appliesȱ underȱ
       bothȱ theȱ olderȱ andȱ theȱ newerȱ revisedȱ guideȬ
       lines.ȱ Theȱ continuingȱ existenceȱ ofȱ theȱ levelȱ ofȱ
       38ȱ isȱ theȱ resultȱ ofȱ theȱ veryȱ largeȱ quantitiesȱ ofȱ
       cocaineȱ involved.ȱ Iȱ foundȱ thatȱ Brownȱ wasȱ
       clearlyȱ responsibleȱ forȱ 150ȱ kilogramsȱ ofȱ coȬ
       caine.ȱ Indeed,ȱ Iȱ thoughtȱ theȱ quantitiesȱ mightȱ
       haveȱbeenȱhigher,ȱbutȱaȱlevelȱ40ȱorȱ42ȱwasȱapȬ
4ȱ                                                    No.ȱ16Ȭ1216ȱ

       propriateȱasȱwellȱifȱtheȱ2012ȱguidelinesȱprovidȬ
       edȱforȱlevelsȱofȱ40ȱtoȱ42.ȱIȱthoughtȱthereȱwasȱnoȱ
       wayȱtoȱgoȱfurtherȱthanȱlevelȱ38.ȱThereȱwasȱeviȬ
       denceȱ thatȱ moreȱ thanȱ 450ȱ kilogramsȱ wasȱ partȱ
       ofȱhisȱresponsibility.ȱ
   Asȱ anȱ alternativeȱ basisȱ forȱ denyingȱ Brown’sȱ motion,ȱ theȱ
courtȱaddedȱthatȱheȱwasȱsentencedȱunderȱtheȱcareerȱoffenderȱ
guidelineȱandȱthereforeȱineligibleȱforȱanyȱsentenceȱreductionȱ
underȱtheȱamendment.ȱ
   Brownȱ arguesȱ thatȱ theȱ districtȱ courtȱ erredȱ inȱ concludingȱ
thatȱ Amendmentȱ 782ȱ doesȱ notȱ lowerȱ hisȱ offenseȱ level.ȱ Heȱ
contendsȱ thatȱ theȱ districtȱ courtȱ failedȱ toȱ makeȱ aȱ drugȬ
quantityȱfindingȱmoreȱspecificȱthanȱhisȱbeingȱresponsibleȱforȱ
“150ȱkilogramsȱorȱmore”ȱofȱcocaine,ȱandȱasȱaȱresultȱcouldȱnotȱ
haveȱ evaluatedȱ whetherȱ heȱ wasȱ eligibleȱ forȱ aȱ reductionȱ unȬ
derȱ§ȱ3582(c)(2).ȱ
    Whenȱ aȱ retroactiveȱ amendmentȱ toȱ theȱ guidelinesȱ altersȱ
theȱ relevantȱ drugȬquantityȱ thresholdsȱ forȱ determiningȱ theȱ
baseȱoffenseȱlevel,ȱaȱdistrictȱcourtȱinȱrulingȱonȱaȱ§ȱ3582(c)ȱmoȬ
tionȱmayȱneedȱtoȱmakeȱnewȱfindings—findingsȱthatȱareȱsupȬ
portedȱ byȱ theȱ recordȱ andȱ notȱ inconsistentȱ withȱ thoseȱ madeȱ
inȱ theȱ originalȱ sentencingȱ determination.ȱ Unitedȱ Statesȱ v.ȱ
Hall,ȱ600ȱF.3dȱ872,ȱ876ȱ(7thȱCir.ȱ2010).ȱȱ
    Theȱdistrictȱcourt’sȱorderȱisȱcursoryȱbutȱitȱdidȱnotȱcommitȱ
reversibleȱ errorȱ inȱ denyingȱ Brown’sȱ motion.ȱ Theȱ courtȱ deȬ
niedȱBrown’sȱmotionȱbecauseȱtheȱamendmentȱdidȱnotȱlowerȱ
hisȱoffenseȱlevel,ȱnotingȱthatȱ“thereȱwasȱevidenceȱthatȱmoreȱ
thanȱ 450ȱ kilogramsȱ wasȱ partȱ ofȱ hisȱ responsibility.”ȱ Thisȱ
statement—alongȱ withȱ theȱ court’sȱ commentȱ atȱ sentencingȱ
thatȱtheȱveryȱlargeȱquantitiesȱofȱ cocaineȱwarrantedȱaȱhigherȱ
No.ȱ16Ȭ1216ȱ                                                          5

baseȱ offenseȱ levelȱ thanȱ whatȱ wasȱ authorizedȱ underȱ theȱ
guidelines—reflectsȱ theȱ court’sȱ determinationȱ thatȱ Brownȱ
wasȱresponsibleȱforȱ450ȱkilogramsȱorȱmoreȱofȱcocaine.ȱWhileȱ
theȱ districtȱ courtȱ couldȱ haveȱ expressedȱ itsȱ drugȬquantityȱ
findingȱ moreȱ clearly,ȱ remandȱ isȱ notȱ necessaryȱ becauseȱ theȱ
outcomeȱ ofȱ suchȱ proceedingsȱ wouldȱ beȱ clearȱ andȱ remandȱ
futile.ȱSeeȱUnitedȱStatesȱv.ȱHallahan,ȱ756ȱF.3dȱ962,ȱ971ȱ(7thȱCir.ȱ
2014);ȱ Unitedȱ Statesȱ v.ȱ Purchess,ȱ 107ȱF.3dȱ 1261,ȱ 1269ȱ (7thȱ Cir.ȱ
1997).ȱ Asȱ theȱ governmentȱ pointsȱ out,ȱ theȱ recordȱ confirmsȱ
thatȱBrownȱwasȱresponsibleȱforȱ450ȱkilograms:ȱwitnessesȱtesȬ
tifiedȱ toȱ deliveringȱ thousandsȱ ofȱ kilogramsȱ ofȱ cocaineȱ andȱ
receivingȱ millionsȱ ofȱ dollarsȱ asȱ payments.ȱ Brown,ȱ 726ȱ F.3dȱ
atȱ996.ȱ
    Weȱ closeȱ byȱ notingȱ thatȱ theȱ court’sȱ alternativeȱ basisȱ forȱ
denyingȱ theȱ motion—thatȱ Brownȱ wasȱ sentencedȱ underȱ theȱ
careerȱ offenderȱ guideline—wasȱ incorrect.ȱ Butȱ becauseȱ theȱ
courtȱ properlyȱ concludedȱ Brown’sȱ offenseȱ levelȱ wasȱ unȬ
changedȱ byȱ theȱ amendment,ȱ thisȱ errorȱ wasȱ harmless.ȱ
SeeȱUnitedȱ Statesȱ v.ȱ Clayton,ȱ 811ȱF.3dȱ 918,ȱ 921ȱ (7thȱ Cir.ȱ 2016)ȱ
(applyingȱharmlessȱerrorȱtoȱdecisionȱonȱ§ȱ3582(c)(2)ȱmotion).ȱ
                                                         AFFIRMED.ȱ
 
 
 
 
    6                                                                            No. 16‐1216 

       POSNER,  Circuit  Judge,  dissenting.  In  2012  the 
    defendant  was  sentenced  to  292  months  in  prison  after 
    being  convicted  of  conspiring  to  distribute  five 
    kilograms  of  cocaine.  At  sentencing  the  government 
    argued that he had sold not five but  2942 kilograms; the 
    government  based  the  argument  on  testimony  from 
    three  cooperating  witnesses  about  the  number  of  the 
    defendant’s  sales  and  the  amount  of  drugs  in  each 
    sale.  The  district  judge  stated  summarily  that  150 
    kilograms  were  “within  the  zone  of  this  defendant’s 
    responsibility,”  this  quantity  having  been  “proven  and 
    probably  proven  twice  over.”  That  determination, 
    coupled  with  the  defendant’s  criminal  history,  made 
    his base offense level 38, yielding  a  guidelines  range  of 
    292  to  365  months;  the  sentence  imposed  was  thus  at 
    the bottom of the range. 
         Judgment  and  sentence  were  affirmed  in  United 
    States  v.  Brown,  726  F.3d  993,  995  (7th  Cir.  2013).  But 
    three years after  the defendant was sentenced, he filed a 
    motion  to  reduce  his  sentence  in  reliance  on 
    Amendment  782  to  the  guidelines,  which  had  raised 
    the  amount  of  cocaine  required  for  a  base  offense level 
    of 38 from 150 to 450 kilograms. He pointed out  that the 
    judge  had  not  found  him  accountable  for  any  quantity 
    of  cocaine  other  than  150  kilograms,  and  he  asked  the 
    judge  to  make  a  finding  about  the  actual  drug  weight 
    in  order  to  determine  whether  his  guideline  range  had 
    been  reduced  by  Amendment  782.  For  unless  the 
    weight  was  at  least  450  kilograms,  his  guideline  range 
    would fall from 292  to 365 months to 235 to 293 months 
    (actually  240  months,  the  statutory  minimum,  to  293). 
    He  asked  that  he  be  resentenced  to  240  months.  The 
    judge  refused,  adhering  to  his  original  sentence  of  292 
    months,  primarily  on  the  ground  that  “there  was 
 
 
 
     
    No. 16‐1216                                                    7         
                                                                             
    evidence  that  more  than  450  kilograms  was  part  of  his 
    responsibility.”  But  he  offered  no  substantiation  for  this 
    conclusion.  He  described  neither  the  evidence  he 
    relied  on  to  support  that  finding  nor  the  method  he’d 
    used  to  calculate  the  weight  of  the  drugs  from  that 
    evidence. 
        It would be one thing had the cooperating witnesses’ 
    testimony  about  the  tons  of  cocaine  that  the  defendant 
    allegedly  had  distributed  been  uncontradicted,  but  it 
    wasn’t;  the  defendant’s lawyer argued to the judge that 
    “when  you  look  at  ...  the  two  [cooperating  witnesses] 
    that  had  testified  to  giving  drugs  to  my  client,  there’s 
    really only one deal that had  any specifics, and that was 
    …  the  last  deal  of  the  conspiracy  and  that  was  57 
    kilos.”  The  judge  did  not  engage  the  lawyers,  or 
    indeed  so  much  as  mention  their  argument  or  the 
    evidence  concerning  those  two  cooperating  witnesses 
    on  which  the  argument  rested.  As  a  result  we  have  no 
    indication  of  the  judge’s  thought  process  in  finding  the 
    defendant  responsible  for  more  than  450  kilograms  of 
    cocaine. 
        A  sentencing  judge  must  “provide  ‘some 
    description  of  the  reliable  evidence  used  to  support 
    the  finding  and  the  method  used  to  calculate  it,’” 
    United  States  v.  Garrett,  757  F.3d  560,  572–73  (7th  Cir. 
    2014), quoting United States v. Clay‐  brooks,  729  F.3d  699, 
    707  (7th  Cir.  2013).  These  cases  involve  original 
    sentencing,  but  the  principle  they  enunciate  is,  as held 
    in  such  cases  as  United  States  v.  Goings,  407  F.  App’x 
    967,  969  (7th  Cir.  2011),  and  United  States  v.  Marion,  590 
    F.3d  475,  477–78  (7th  Cir.  2009),  equally  applicable  to  a 
    resentencing, as in this case. 
       We are mindful that the judge offered an alternative, 
    unrelated  basis  for  denying  the  defendant’s  motion: 
 
 
 
 
    8                                                                            No. 16‐1216 

    that  the  defendant  had  been  properly  sentenced 
    under  a  different  guideline,  the  guideline  for  career 
    offenders.  But  as  the  government  concedes,  the 
    defendant  was  not  sentenced  under that  guideline.  So 
    the  judge  had  no  alternative  to  the  450  kilogram 
    finding  as  a  basis  for  the  defendant’s  motion.  But  he 
    didn’t  know  that,  and  for  all  we  know  his  mistaken 
    belief  in  an  alternative  ground  for  adhering  to  his 
    original  sentence  made  him  all  the  more  casual  in 
    estimating drug levels.